Title: To John Adams from Paul R. Randall, 27 May 1789
From: Randall, Paul R.
To: Adams, John


          
            Sir
            
              May 27. [1789]
            
          
          I take the liberty of laying before you a memorial epistle, I have presented to the President stating my right to presume upon the publick attention— As I have availed myself of an opportunity of mentioning your name, I think it my duty in apprising you of it, to solicit your patronage in support of those pretensions which you sir in a great measure have put it in my power to claim.
          My long absence from home threw me entirely from the line of business I was engaged in, and numberless competitors at present prevent the resumption of it, so that I am necessitated to seek every occasion of advancing myself some other way—
          I find, sir, that after many Attempts I cannot obtain a settlement from the board of treasury without a certificate from you purporting the propriety of payment from them.—
          I sat out the first of November from London and returned thither in August, I incommoded myself exceedingly in embarking immediately from thence,—as both Mr: Jefferson & yourself conceived Congress might wish for every Information that I could give them.—
          
          Upon my Memorial the Board were directed not merely to report, but to take order thereupon— they however insist upon your Certificate as the highest Evidence.—
          I have done myself the Honor of calling several Times at Mr: Jay’s without being so fortunate as to see you—
          I hope you will justify my presumption in thus addressing you.
          I am / sir / most respectfully / your obedient & / humble servant
          
            Paul R. Randall
          
        